Citation Nr: 1021486	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a service connection claim for a kidney disability, 
characterized as hydronephrosis of the right kidney, status 
post-operative.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1955 to 
October 1958, and had subsequent Reserve service in the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined that new and material 
evidence had not been received to reopen a previously denied 
service connection for a right kidney disability.

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

The issue of service connection for a kidney disability, 
characterized as hydronephrosis of the right kidney, status 
post-operative, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In April 2005, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
service connection claim for a right kidney disability; the 
Veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

2.  Evidence received since the April 2005 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a kidney disability.

CONCLUSIONS OF LAW

1.  The April 2005 rating decision that determined that new 
and material evidence had not been received to reopen a 
previously denied service connection claim for a right kidney 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  Evidence received since April 2005 rating decision is new 
and material, and the Veteran's service connection claim for 
a kidney disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 New and Material Evidence Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a kidney disability in the present case, the Board 
concludes that the new law does not preclude the Board from 
adjudicating these matters.  This is so because the Board is 
taking action favorable to the veteran with regard to the new 
and material issue on appeal, and a decision at this point 
poses no risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

To reopen a claim, new and material evidence must be 
presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously- 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly- 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

By way of history, in a January 2002 rating decision, the RO 
denied service connection for hydronephrosis of the right 
kidney.  There was no evidence of kidney disability in 
service.  A post-service record dated in 1960 shows a 
diagnosis of hydronephrosis of the right kidney.  The RO 
denied the claim on the basis that the right kidney 
disability had neither occurred in nor was caused by service.  
The Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Thereafter, in January 2004, the Veteran sought to reopen the 
previously denied service connection claim for a right kidney 
disability.  In an April 2005 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the right kidney claim.  As such, the RO 
denied the claim, and the Veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Thereafter, in January 2006, the RO the Veteran's claim to 
reopen the previously denied service connection claim for a 
kidney disability.  As indicated, in the June 2006 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim; this rating 
decision is the subject of the instant appeal.

Based on the procedural history as outline above, the last 
final decision was adjudicated in April 2005.  Since the 
April 2005 rating decision is final, the Veteran's current 
service connection claim for a right kidney disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); 
see Barnett v. Brown, 8 Vet. App. 1 (1995).

Evidence received since the adjudication of the April 2005 
rating decision includes additional service and personnel 
records, VA medical evidence, private medical evidence, the 
Veteran's contentions, and a hearing transcript.  
Significantly, during the February 2010 personal hearing, the 
Veteran testified that he has experienced low back pain since 
his in-service motor vehicle accident, and that such pain 
continued until his post-service surgery for a right kidney 
disability.  In essence, he argues that his claimed low back 
pain in service represented the onset of a kidney disability.  
Presuming the newly-received testimony credible for the 
purposes of reopening the claim, it raises a reasonable 
possibility of substantiating the claim.  The Board also 
notes that the most current treatment records show a 
diagnosis of mild renal insufficiency.  The newly received 
evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2009).  Therefore, the evidence is considered new and 
material for the purpose of reopening the service connection 
claim for a kidney disability.  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of service connection for a kidney 
disability, characterized as hydronephrosis of the right 
kidney, status post-operative, the appeal is granted to this 
extent.  


REMAND

According to private medical reports dated in November 2006 
from Gaston Memorial Hospital and the Kings Mountain 
Hospital, the Veteran was diagnosed with mild renal 
insufficiency.  The Board also points out that the Veteran 
was diagnosed with severe hydronephrosis of the right kidney 
after service in 1960 (see February 1960 letter Medical 
Certificate of Disability for Discharge), however, the more 
recent evidence does not confirm that he still has such 
disability.  Moreover, according to a VA treatment record 
dated in March 2003, the Veteran's personal medical history 
includes "Kidney surgery for deformed kidney 60-resolved."  
In any event, as noted, the Veteran is currently diagnosed 
with mild renal insufficiency.

The Veteran contends that his current kidney disability stems 
from an in-service motor vehicle accident that occurred in 
May 1958.  After that accident, he was admitted to the 
hospital and diagnosed with wounds and lacerations of the 
left hand and left elbow, as well as a fracture of the carpal 
navicular of the left hand and the third anterior rib, left 
side.  Significantly, however, those hospital records do not 
show complaints of kidney or low back problems, nor do the 
remaining service treatment records, to include a separation 
examination report dated in September 1958.    

A kidney disability is not shown in the record until February 
1960.  At that time, the Veteran was a member of the National 
Guard and was determined to be unfit for duty because an 
excretory urogram showed evidence of severe hydronephrosis of 
the right kidney.  See February 1960 letter Medical 
Certificate of Disability for Discharge.  Correspondence 
dated in March 1960 from the Pennsylvania Army National Guard 
also reflects that the disability on which discharge was 
based was not due to the Veteran's conduct while in a 
military status, was not incurred while AWOL, was not 
incurred in military status, did exist prior to enlistment in 
the "PARNG," was not aggravated by military service, and 
not incurred in the line of duty.  

The claims folder contains a favorable decision from the 
Social Security Administration which shows that the Veteran 
is receiving disability benefits for various disabilities, 
other than a kidney disability.  The complete clinical record 
used to make this determination has not been associated with 
the claims folder.  

The veteran has not been accorded a VA examination during the 
current appeal.  On remand, the veteran should be accorded an 
opportunity to undergo a current VA renal examination to 
determine, to the extent possible, the nature and etiology of 
any kidney disability, characterized as hydronephrosis of the 
right kidney, status post-operative, in light of all 
competent evidence of record, including service and 
post-service medical reports, and his competent complaints 
since service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007); and McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted and asked to 
supply the clinical evidence relied upon 
in making the disability determination 
regarding the Veteran.  Any records 
obtained should be associated with the 
claims folder.   

2.  The veteran should be scheduled for 
a VA renal examination to determine the 
nature and etiology of any kidney 
disability, characterized as 
hydronephrosis of the right kidney, 
status post-operative.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

For any renal disability found, the 
examiner should be requested to 
indicate whether there is a 50 percent 
probability or greater that clinical 
onset began in service or is otherwise 
related to active service.  In 
answering this question, the examiner 
should address the service and 
post-service medical records, and the 
Veteran's claim of back pain since the 
motor vehicle accident in service.  A 
rationale for any opinion issued should 
be included.  

3.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim of service connection for kidney 
disability, characterized as 
hydronephrosis of the right kidney, 
status post-operative.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


